UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7487


REGINALD U. FULLARD,

                     Plaintiff - Appellant,

              v.

FRANK PERRY; LORI SYKES; UNKNOWN PROSECUTORS; FORSYTH
COUNTY; CITY OF WINSTON-SALEM,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03157-BO)


Submitted: March 13, 2019                                         Decided: March 26, 2019


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Fullard v. Perry, No.

5:17-ct-03157-BO (E.D.N.C. Nov. 6, 2018).        We deny Fullard’s motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2